                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §               Crim No. 4:17-CR-222
                                               §
BRENDA RODRIGUEZ                               §

                                      NOTICE OF APPEAL

       Notice is hereby given that the United States of America appeals to the United States

court of Appeals for the Fifth Circuit from this Court’s oral orders issued on January 14 and 18,

2019, excusing undersigned counsel from pretrial conferences in this matter and forbidding her

from participating in the jury trial scheduled in this case.

                                               Respectfully submitted,

                                               RYAN K. PATRICK
                                               United States Attorney


                                               ___/s/ Tina Ansari__________________
                                               Tina Ansari
                                               Assistant United States Attorney
                                               1000 Louisiana Street, Suite 2300
                                               Houston, Texas 77002
                                               (713) 567-9598

                                               DATE: January 19, 2019
                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Notice of Appeal was electronically

filed and served on counsel of record via the electronic case filing (ECF) system for the United

States District Court for the Southern District of Texas, on January 19, 2019.


                                             __/s/ Tina Ansari____________
                                             Tina Ansari
                                             Assistant United States Attorney
